MEMORANDUM**
Aydee Egoavil-Macha, a citizen and native of Peru, petitions for review of the decision of the Board of Immigration Appeals (“BIA”), summarily affirming without opinion the immigration judge’s (“IJ”) denial of her applications for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence. Malhi v. INS, 336 F.3d 989, 992 (9th Cir.2003). We grant the petition, and remand for further proceedings.
Substantial evidence does not support the IJ’s determination that Egoavil-Macha did not establish a well-founded fear of future persecution based on the bombing of her home, the deaths in her family, and the attempted forced recruitment by the terrorists on account of her father’s imputed political opinion. See Meza-Manay v. INS, 139 F.3d 759, 764 (9th Cir.1998) (finding persecution based on the political opinion imputed to the petitioner from her husband’s involvement with the police).
We therefore grant the petition and remand to the BIA for a determination, accepting Egoavil-Macha established a well-founded fear of future persecution, whether Egoavil-Macha is otherwise eligible for asylum and withholding of removal. See INS v. Ventura, 537 U.S. 12, 16-18, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
PETITION GRANTED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.